Citation Nr: 1534508	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  00-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for right retropatellar pain syndrome for the period prior to December 14, 2006 and from May 28, 2009.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2002 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2003 and March 2009, the Board remanded this matter for additional development.  The claim was remanded in January 2003 to afford the Veteran a VA examination.  

A December 2012 Board decision denied entitlement to an initial compensable evaluation for right retropatellar pain syndrome.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion For Partial Remand, the Court vacated the Board's December 2012 decision, and remanded the case to the Board for additional development in June 2013.  

In a December 2013, the Board, in pertinent part, denied an initial compensable rating for right retropatellar pain syndrome prior to December 14, 2006.  The Board granted a 10 percent rating for the period from December 14, 2006 to May 27, 2009 and denied a compensable rating for the period from May 28, 2009.  The Veteran appealed the decision to the Court.  In March 2015, the Court issued a memorandum decision which vacated the portion of the Board's decision that denied a compensable rating for right knee retropatellar syndrome prior to December 14, 2006 and after May 28, 2009 and remanded the case to the Board.  






FINDINGS OF FACT

1.  Prior to December 14, 2006, right retropatellar pain syndrome was manifested by arthritis and painful motion, flexion to 120 degrees, full extension and without instability or subluxation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).  

2. From May 28, 2009, right retropatellar pain syndrome was manifested by arthritis and painful motion, flexion to 140 degrees, full extension and without instability or subluxation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).  


CONCLUSIONS OF LAW

1.  Prior to December 14, 2006, the criteria for an initial 10 percent rating for right retropatellar pain syndrome have been met.  

2.  From May 28, 2009, the criteria for an initial 10 percent rating for right retropatellar pain syndrome have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, a February 2000 letter informed the Veteran of the evidence required to substantiate his service connection claim.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for right knee retropatellar pain syndrome.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a statement of the case (SOC) in January 2001 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had VA examinations in December 2006, December 2007, May 2009 and July 2010. When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's knee disabilities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In July 2002, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that is being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Initial Rating Claims

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

 The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a 

DC 5257 pertains to recurrent subluxation or instability of the knee.  A 10 percent rating is assignable for slight recurrent subluxation or instability.  A 20 percent rating is assignable for moderate recurrent subluxation or instability.  A 30 
percent rating is assignable for severe recurrent subluxation or instability. 
38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not
defined in the rating schedule rather than applying a mechanical formula, VA must
evaluate all the evidence to the end that its decisions are equitable and just.
38 C. F.R. § 4. 6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C F R §§ 4.2, 4.6.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  
38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Analysis

A January 2001 rating decision granted service connection for retropatellar pain syndrome of the right knee.  A non-compensable rating was assigned from February 1999.  The Veteran appealed the initial rating assigned for his right knee disability.  

The Veteran had a VA examination in September 1998.  He reported knee pain when standing for long periods or jogging.  He reported that he treated his condition with Motrin, which provided some relief.  On examination, the right knee had a normal configuration.  There was no effusion, and the patella was not floating.  Internal-external ligaments were intact.  Range of motion was normal.  

At the Board hearing in July 2002, the Veteran testified that he experienced constant right leg pain.  

The Veteran had a VA examination in July 2003.  He reported aching in his knee.  He denied aching or swelling.  On examination, there was no swelling or warmth in the knee.  The Veteran had 3 inches of genu varus.  Drawer sign and McMurray's sign were negative.  There was no patellar crepitus, and the knee was stable.  The Veteran had flexion of the right knee to 140 degrees.  X-rays showed normal findings. 

Upon VA examination in August 2003, the Veteran reported that his knees ached all the time.  He denied swelling, locking or giving way.  He had difficulty with stairs.  Upon physical examination, he had extension to 0 degrees and flexion to 135 degrees.  There was loud crepitation with motion.  There was no ligamentous laxity.  McMurray, Lachman and anterior drawer signs were negative.  There was a varus deformity of the knee.  X-rays were normal.  

VA outpatient treatment records dated in July 2005 reflect that the Veteran reported pain in his right knee.  

VA treatment records dated in April 2005 reflect a complaint of knee pain.  

A report of an MRI dated in November 2005 reflects an assessment of a horizontal tear of the posterior horn of the medial meniscus.  VA treatment records show that the Veteran denied locking, swelling or giving way.  Examination showed a 1+ varus deformity and a positive patellofemoral grind test.  The Veteran had extension to 0 degrees and flexion to 120 degrees.  There was no medial or lateral laxity of the knee.  Lachman test was negative.  McMurray's tests were positive.  There was medial joint line tenderness.  The Veteran was diagnosed with chondromalacia of the right patella.  

VA records dated in June 2006 noted unrestricted range of motion of the knee and no swelling.  Treatment records dated in July 2006 reflect that the Veteran had full extension and flexion to 120 degrees.  A patellofemoral grind test was negative.  There was no effusion or joint laxity present.  Lachman testing was positive, and McMurray test was negative.  A tibial step-off test was positive. 

Upon VA examination in August 2006, the Veteran reported that he was able to stand for about an hour.  He reported that he could walk between a quarter mile and a mile.  He reported pain in his knee but denied flare-ups.  On examination, the Veteran had a normal gait.  He had extension to 0 degrees and flexion to 140 degrees.  The Veteran did not have additional loss of range of motion with repetition.  There was no ankylosis or bone loss.  There was no patella tenderness or laxity.  X-rays from July 2006 were normal.

An MRI of the right knee dated in December 2006 noted medial femorotibial compartment arthropathy and degenerative signal alteration and degenerative tear of the medial meniscus. 

At a May 2009 VA examination, the Veteran reported pain in his legs and knees.  He reported pain that was diffuse all the time without regard to activity.  The Veteran reported that he could stand for more than one but less than three hours.   He could walk one-fourth of a mile but less than a mile.  There were no clicks or snaps of the knee.  There was grinding.  There was no instability and no abnormality of the patella or meniscus.  Range of motion testing showed flexion to 140 degrees and extension to 0 degrees.  The Veteran did not have additional limitation of motion with repetition.  An x-ray showed normal bilateral knees.  

The Veteran had a VA examination in July 2010.  The Veteran reported being unable to stand for more than a few minutes and unable to walk more than a few yards.  The Veteran had flexion of the right knee to 140 degrees and normal extension of the knee.  There was no objective evidence of pain with motion and additional limitation of motion after three repetitions of range of motion.

Upon VA examination in March 2011, the Veteran had extension of the knee to 0 degrees and flexion to 140 degrees.  There was no objective evidence of painful motion and no additional limitation of motion following repetition.  On examination, there was no evidence of grinding, instability, patellar abnormality or meniscus abnormality.  

The Board finds that a 10 percent rating is warranted for the Veteran's right patellofemoral syndrome for the initial rating period prior to December 14, 2006 and for the period after May 28, 2009.  VA examinations and treatment records during these periods reflect competent and credible complaints of right knee pain. Therefore, the Veteran is entitled to at least the minimum compensable rating for the knee joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2010).  The Board notes x-ray findings of degenerative joint disease have been shown during the appeal period.  As a compensable rating is being assigned under 38 C.F.R. § 4.59 for painful motion of the right knee, a separate 10 percent rating under Diagnostic Code 5003 is not warranted, as this would compensate the Veteran twice for the same symptoms, in violation of 38 C.F.R. § 4.14.  

The Board has considered whether a higher rating in excess of 10 percent is warranted based upon additional limitation of motion due to orthopedic factors, such as pain, guarding of movement, and fatigability.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  Even when taking knee pain into account, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. 
§ 4.40.   The evidence for both the periods on appeal reflects that the Veteran did not have additional functional loss or limitation of motion of the right knee due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.  

The Board has considered other diagnostic codes pertaining to knee disabilities and finds that ratings in excess of 10 percent are not assignable during the periods on appeal.  The evidence during both periods reflects that the Veteran did not have ankylosis of the right knee; accordingly, a higher rating is not assignable under Diagnostic Code 5256.  While the December 2006 MRI report shows torn cartilage, the record does not show findings of frequent episodes of locking or effusion of the right knee, as required for a 20 percent rating under Diagnostic Code 5258.  

There are no findings or complaints of instability or subluxation of the right knee during the periods on appeal.  Therefore, a higher rating is not warranted under Diagnostic Code 5257.  

For the reasons set forth above, a 10 percent evaluation, but no higher, is granted for the initial rating periods prior to December 14, 2006 and from May 28, 2009.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's right knee disability.  The rating criteria consider the overall severity of knee impairment, including limitation of motion and whether there is subluxation or instability and the degree of severity thereof.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial 10 percent rating is granted for right retropatellar pain syndrome prior to December 14, 2006, subject to regulations governing the payment of monetary benefits.

An initial 10 percent rating is granted for right retropatellar pain syndrome from May 28, 2009, subject to regulations governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


